Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
Claims 1-20 are currently pending. 
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. FI20195887, filed on October 15, 2019.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 and February 04, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. (US 2017/0223593 A1) in view of Shaikh et al. (US 2019/0364464 A1).
Regarding claim 1, Koodli discloses an apparatus comprising (Fig. 6 discloses computing system 910): at least one processor (Fig. 6, processor 950); and at least one memory including computer program code, the at least one memory and computer program code configured to (Fig. 6 discloses memory), with the at least one processor, cause the apparatus to (Fig. 6 discloses computing system connects with network device using network interface 922. A computing device 910 exchanges data with other network devices 924 via physical or wireless links to a network interfaces 922.  The network interface controller 920 implements a network protocol): schedule a first wireless interface of a user device to operate in a first transmission mode where the first wireless interface transmits payload data to a wireless network (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be active and transferring data on the active connection 150 via Rx1 and Tx1. The access gateway 110 provides connectivity from the UE 120 to the external PDN 105.  The access gateway 110 is the point of exit and entry of packet-based data traffic between the UE 120 and entities in and beyond the PDN 105.  The access gateway 110 can enforce policies on data use, perform packet filtering, and allocate IP addresses for each UE 120); schedule a second wireless interface of the user device or another user device to operate in a second transmission mode where the second wireless interface transmits keep alive messages without payload data to the wireless network or to another wireless network (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system .
Koodli does not disclose the mechanism of following limitations. 
In an analogous art, Shaikh disclose receive at least one measured connection quality metric from the first wireless interface and from the second wireless interfaces (Paragraphs 0067-0070 disclose monitoring a RAT type for UE device 110 (block 710).  For example, RAT manager 520 may monitor the RAT type associated with UE device 110.  5G NR air interface monitor 510 may monitor one or more metrics associated with a current RAT type and RAT manager 520 may use the metrics information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  Thus, if a signal quality metric, a capacity metric, an availability metric, a reliability metric, and/or another type of metric for the RAT type is determined to be below or above a particular threshold, RAT manager 520 may select to switch the RAT type); and reschedule, based on the received connection quality metrics, a transmission mode of at least one of the first wireless interface and the second wireless interface (Paragraphs 0070-0072 disclose a change from a first RAT type to a second RAT type may be determined (block 720) and a determination may be made that the second RAT type has been sustained for at least a particular time period (block 730).  For example, RAT manager 520 may determine that a RAT type has changed from a first RAT type to a second RAT type and that the second RAT type 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor a radio access technology type being used by a user equipment (UE) device to wirelessly communicate with a base station to include the improvements such as the development of wireless access networks as well as options to utilize such wireless access networks and to maintain a quality of service across a network, or across multiple networks, network providers may need to manage different radio technology types (Abstract, Shaikh).

Regarding claims 10 and 16, claims 10 and 16, comprises substantially similar limitations as claimed above in claim 1, claimed as a method and a non-transitory computer readable medium to perform the steps as cited above in claim 1.

Regarding claims 3, 12 and 18, Koodli discloses wireless interface in the first transmission mode while maintaining a plurality of wireless interface in the second transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system .

Regarding claims 4, 13 and 19, Koodli discloses schedule no payload data to the second wireless interface operating in the second transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be idle on a second access network via Rx2 and Tx2.  The UE 120 modem is capable of sending and receiving system information over the standby connection 160 via Tx2 and Rx2, and taking subsequent action.  An active connection handover can occur via switching the active Rx and Tx, or retuning each Rx and Tx. The standby connection 160 allows the UE 120 to register with the access gateway 110 for the purpose of communicating messages between the UE 120 and the access gateway 110, but does not provide for communication between the UE 120 and the PDN 105.  The standby connection 160 can, however, be used by the UE 120 and the access gateway 110 to communicate keep-alive and test messages, handover requests, and other commands or state information (Paragraph 0038)).
Regarding claims 5, 14 and 20, Koodli discloses schedule payload data to the second wireless interface operating in the second transmission mode (Fig. 2 discloses If the handover message exchange is proper, the method 200 includes transitioning the active connection to the second connection, and setting the first connection as the standby connection (stage 270), continuing the stateful user session over the second connection (stage 280), optionally exchanging a handover complete message notifying the requesting device that the responding device is active on access network 2 140 (stage 290), and optionally monitoring the standby connection for messages (stage 295).  The method 200 can be implemented symmetrically between the access gateway 110 and the UE 120) for processing on a subset of communication protocol layers supported by the second wireless interface, the subset excluding at least a physical layer (Paragraphs 0035 disclose UE can utilize a protocol for notifying path changes in communications between the UE and an access gateway providing access to a packet data network (PDN). UE may be attached to multiple networks, it is assumed to be capable of accessing the Internet via only one access network at any given time.  Connections to other access networks can remain inactive, idle, or on standby.  The UE can choose to go inactive on the currently active connection and active on the currently inactive connection.  In systems where the UE can toggle between inactive and active networks for accessing the Internet, the UE needs a way to indicate the chosen access network for communicating with the access gateway so that the access gateway may switch its forwarding path accordingly).  
Regarding claim 8, Shaikh discloses reschedule the second wireless interface to the first transmission mode when the first wireless interface is still operating but the connection quality metric associated with the first wireless interface indicates reduced connection quality and when the connection quality metric associated with the second wireless interface indicates connection quality above a threshold (Paragraphs 0067-0070 disclose monitoring a RAT type for UE device 110 (block 710).  For example, RAT manager 520 may monitor the RAT type associated with UE device 110.  5G NR air interface monitor 510 may monitor one or more metrics associated with a current RAT type and RAT manager 520 may use the metrics information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  Thus, if a signal quality metric, a capacity metric, an availability metric, a reliability metric, and/or another type of metric for the RAT type is determined to be below or above a particular threshold, RAT manager 520 may select to switch the RAT type. RAT metrics field 660 may include one or more measures of quality, capacity, and/or availability for the air interface associated with the particular RAT type.  The one or more metrics may include, for example, a packet loss rate value, a block error rate (BLER) value, a Reference Signal Receive Power (RSRP) value, a Received Signal Strength Indicator (RSSI) value, a pathloss value, a percent of time interval reaching maximum power value, an antenna reflected power value, an error rate value, a power headroom value, a data throughput value, a modulation and coding scheme (MCS) metric value, and/or another measure of connection quality.  RAT manager 520 may use the information stored in RAT metrics field 660 to determine whether to switch to a different RAT type for UE device 110. Further paragraph 0058 disclose 5G NR air interface monitor 510 may determine one or more measures of quality, capacity, and/or availability for the 5G NR air interface.  RAT manager 520 may use the information obtained by 5G NR air interface monitor 510 to determine whether to switch to a different RAT type for UE device 110.  For example, if the signal quality associated with the 5G NR air interface drops below a signal quality threshold, RAT manager 520 may switch from a 5G NR air interface to a 4G LTE air interface.  If the signal quality improves to higher than 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor a radio access technology type being used by a user equipment (UE) device to wirelessly communicate with a base station to include the improvements such as the development of wireless access networks as well as options to utilize such wireless access networks and to maintain a quality of service across a network, or across multiple networks, network providers may need to manage different radio technology types (Abstract, Shaikh).


Regarding claim 9, Shaikh discloses perform a decision regarding the rescheduling per payload data packet    (Paragraphs 0070-0072 disclose a change from a first RAT type to a second RAT type may be determined (block 720) and a determination may be made that the second RAT type has been sustained for at least a particular time period (block 730).  For example, RAT manager 520 may determine that a RAT type has changed from a first RAT type to a second RAT type and that the second RAT type has been maintained longer than a particular time period.  The particular time period may be based on a configurable timer. The first RAT type may include a 5G NR air interface and the second RAT type may include a 4G LTE air interface.  Alternatively, the first RAT type may include a 4G LTE air interface and the second RAT type may include a 5G NR air interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shaikh to the system of Koodli to monitor .

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. in view of Shaikh et al. and further in view of Luoma et al. (US 2010/0322124 A1).
Regarding claims 2, 11 and 17, Koodli discloses multiple wireless interfaces operating in the first transmission mode (Fig. 1 discloses interfaces 112 and 114 for each access network 130 and 140, respectively. Each interface can maintain a UE context for each UE 120 connected via the access network associated with the interface. Paragraph 0042 discloses the UE 120 has dual Rxs (Rx1, Rx2) and dual Txs (Tx1, Tx2).  At any given time, only one Rx, Tx pair is active.  For example, the UE 120 can be active and transferring data on the active connection 150 via Rx1 and Tx1. The access gateway 110 provides connectivity from the UE 120 to the external PDN 105.  The access gateway 110 is the point of exit and entry of packet-based data traffic between the UE 120 and entities in and beyond the PDN 105.  The access gateway 110 can enforce policies on data use, perform packet filtering, and allocate IP addresses for each UE 120).
The combination of Koodli and Shaikh don’t disclose the mechanism of application server. 
In analogous art, Luoma discloses schedule payload data, addressed to an application server (Paragraphs 0033, 0035, 0041 disclose the UE 101 also has connectivity to a radio management platform 111 and an application server 113 via the communication network 103. The radio management platform 111 and the application server 113 interact to reduce energy consumption 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Luoma to the modified system of Koodli and Shaikh to address the ever growing requirement for more approaches for efficient energy management on mobile devices by determines a communication type for carrying the non-real time data and initiates transmission of the non-real time data based on the schedule and the determined communication type (Abstract, Luoma).  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. in view of Shaikh et al. and further in view of Jee et al. (US 2013/0170389 A1).
Regarding claims 6 and 15, the combination of Koodli and Shaikh don’t disclose the mechanism of following limitations. In an analogous art, Jee discloses schedule a third wireless interface to an offline mode where the third wireless interface performs no transmissions and reports no measured connection quality metric (Paragraphs 0050-0052 discloses the mechanism of the network quality measuring unit 420 may check whether an interface for accessing the wireless network indicated by the multi RAT access information is operating.  For example, if the second interface 414 is used to access the wireless network, the network quality measuring unit 420 may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jee to the modified system of Koodli and Shaikh to provide an apparatus and method for activating only an interface corresponding to a network to which a mobile terminal is currently connected, measuring the states of other wireless links, and then performing handover according to the results of the measurement are needed (Paragraphs 0004).


Regarding claim 7, Jee discloses schedule the third wireless interface to the first transmission mode or the second transmission mode upon receiving, from the third wireless interface, an indication that the third wireless interface is operational (Paragraphs 0050-0052 discloses the mechanism of the network quality measuring unit 420 may check whether an interface for accessing the wireless network indicated by the multi RAT access information is operating.  For example, if the second interface 414 is used to access the wireless network, the network quality measuring unit 420 may supply, if the second interface 414 is in a power-off state, power to the second interface 414 so that the second interface 414 operates otherwise that particular interface remain in standby mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jee to the modified system of Koodli and Shaikh to provide an apparatus and method for activating only an interface corresponding to a network to which a mobile terminal is currently connected, measuring the states of other wireless .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yeoh et al. (US 2018/0343578 A1) discloses a method and system for improving the UE WLAN measurement reporting for both LWA and LWIP, wherein both LWA and LWIP comprises a eNB, a WLAN AP/AC and a UE.  In one embodiment, the method comprises notifying the eNB by the UE for its support of LWA or LWIP and WLAN reporting via LTE radio resource; instructing the UE by the eNB to perform initial WLAN measurement; sending the initial WLAN measurement report to the eNB via LTE radio resource by the UE; instructing the UE by the eNB to be associated to a WLAN AP/AC selected by the eNB; performing post-association WLAN measurement periodically to generate post-association measurement report; determining if a WLAN event is triggered; if No, performing the WLAN measurement periodically; if Yes, the UE sends the post-association WLAN measurement report to the eNB via WLAN radio resource and then performing the WLAN measurement periodically (Abstract, Yeoh).
Chitrakar et al. (US 2020/0137770 A1) discloses the mechanism of plurality of interfaces (paragraph 0126) using multiple RAT and the mechanism of scheduler (element 1770). The invention provides a transmission apparatus that comprises a first payload generator configured to generate payload of a packet of a first signal type; a second payload generator configured to generate payload of a packet of a second signal type; a packet scheduler that controls the transmission timings of the first and the second packet; and a transmitter which, in operation, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.